Citation Nr: 1342921	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection to a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to March 1980 and from January 1991 to July 1991.  The Veteran also had service with the Rhode Island National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In March 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

This case was previously before the Board in October 2011and was remanded for further development.  The case is again before the Board for appellate review.

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with major depressive disorder, dissociative disorder, psychosis, and social phobia.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Virtual VA electronic claims file has been reviewed; a review of the documents in such file reveals VA treatment records pertinent to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a psychiatric disorder, to include PTSD.  He has submitted various written statements stating that he either had a pre-existing psychiatric disorder which was aggravated by the stress of serving in the Persian Gulf, or, in the alternative, that his psychiatric disorder first had its onset while on active duty in 1991.  The Veteran's statements and March 2011 Board hearing testimony describe the impact that seeing dead bodies and destruction following bombings in the Persian Gulf had on him, and he has also indicated that being placed in a position of authority and in the military police was highly stressful and increased his general anxiety.

In September 2011, the issue was remanded in order to provide the Veteran with a VA psychiatric examination.  The examination was held in November 2011 and performed by a VA psychologist.  The psychologist discussed the Veteran's extensive history of childhood abuse and resulting psychiatric issues, including extensive psychiatric counseling since May 1997.  The examiner found that the Veteran's reported stressors were not adequate to support a diagnosis of PTSD and that he did not meet the criteria for a diagnosis of PTSD, as the traumatic event was not persistently re-experienced.  The psychologist noted that the Veteran had experienced chronic PTSD associated with childhood trauma and major depressive episodes in the past, but diagnosed the Veteran as currently having social phobia.  She stated that the Veteran likely had undiagnosed PTSD, depression, and social anxiety at the time that he entered active service, and that the stress of being overseas and in a position of authority over other soldiers temporarily exacerbated these problems, but that they subsided for a time after he returned to the United States.  She noted that the Veteran began receiving mental health care in 1997 only for PTSD associated with childhood trauma, with no indication of any mental health problems related to service.  The examiner did not provide any evidence supporting her assertion that the Veteran's psychiatric disorders began prior to his active service.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Unfortunately, the September 2011 VA examination report is inadequate to decide the current claim, as it fails to address whether there is evidence indicating that it is clearly and unmistakably evident that the Veteran's psychiatric disorders pre-existed his service entry and that those disorders clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active duty service.

The controlling statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.  Once it is determined that a disorder pre-existed entry into service, the burden of proof falls on VA to demonstrate that the established pre-existing condition of a Veteran was not aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  As these legal standards have not been properly addressed in the September 2011 VA examination report, an addendum medical opinion is necessary to resolve the claim on appeal.

Additionally, the record indicates that the Veteran has been receiving regular psychiatric counseling at the Providence VA Medical Center since at least June 1997.  The record currently contains VA treatment records dating up to November 2012.  Any outstanding, pertinent VA treatment records dated since November 2012 should therefore be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Providence VA Medical Center all outstanding, pertinent records of medical treatment of the Veteran since November 2012.

2.  Once the above development has been completed, return the claims file to the psychologist examiner who conducted the September 2011 VA psychiatric examination and request that she prepare an addendum to the examination report.  The claims files, a copy of this remand, and access to Virtual VA should be provided to the examiner.  The examiner should document her review of the claims file and Virtual VA.

The psychologist should then provide an opinion, consistent with sound medical judgment, as to the following:

(i)  For each of the Veteran's psychiatric disorders which have been diagnosed during the period on appeal, including social phobia, PTSD, and major depressive disorder, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of these psychiatric disabilities had their onset during or are otherwise related to active duty service?

(ii)  For each of the Veteran's psychiatric disorders which have been diagnosed during the period on appeal, including social phobia, PTSD, and major depressive disorder, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance onto active duty?  If so, what evidence supports that conclusion?

(iii)  With respect to any such disorder that the examiner finds existed prior to the Veteran's entrance onto active duty in 1991, is there clear and unmistakable evidence that the psychiatric disorder did not undergo an increase in the underlying pathology during or as a result of his period of active service?  The examiner must discuss the evidence used to support this conclusion.

The examiner should provide both clear conclusions and a reasoned medical explanation supporting her conclusion.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the appellant's lay statements indicating that his symptoms only began after his return from the Persian Gulf and the May 2012 lay statements of the Veteran's colleagues from service stating that the Veteran performed well in service and only had psychiatric problems after separation.

If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  If the examiner who conducted the November 2011 VA examination is not available, schedule the Veteran for a new VA psychiatric examination with a psychiatrist or psychologist and request that the examiner address the same questions as above.

4.  Thereafter, the RO/AMC should readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


